Citation Nr: 1745048	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  13-32 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bladder cancer, to include as a result of exposure to herbicides, based upon substitution of the appellant as the claimant.

 2. Entitlement to service connection for diabetes mellitus, to include as a result of exposure to herbicides, based upon substitution of the appellant as the claimant.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1967 to July 1971.  He served in the Republic of Vietnam (RVN) from December 10, 1971 to May 23, 1972.  He died in September 2016.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran appealed the denials of entitlement to service connection for bladder cancer, diabetes mellitus, and non-Hodgkin's lymphoma.  The claim for non-Hodgkin's lymphoma was granted in a July 2016 Decision Review Officer decision.  

Within a year of the Veteran's death, the Veteran's surviving spouse filed a request with the RO to be substituted as the appellant.  The RO granted the appellant's request to be substituted (under 38 U.S.C.A. § 5121A) in the Veteran's appeal and informed her of the decision by a letter dated in October 2016. 

In October 2016, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record. 

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   



This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran filed claims of entitlement to service connection for bladder cancer and diabetes mellitus as secondary to exposure to Agent Orange during his service in Vietnam.  The Veteran served in the U.S. Navy aboard the U.S.S. Sample.  He was not stationed in the country of Vietnam.  Thus, it must be established that the Veteran set foot in the country of Vietnam or that he was otherwise exposed to herbicides.  

A request for confirmation of exposure to herbicides yielded a response from the National Personnel Records Center (NPRC) that the Veteran's ship was in the official waters of Vietnam for several weeks in August 1970 and September 1970, but there was no conclusive proof of in-country service.  However, given the fact that there is a defined time frame, the Board determines that a search of the deck logs of the U.S.S. Sample should be conducted for entries that pertain to any crew disembarking and going ashore during the time the ship was in the official waters of Vietnam.

With regard to the Veteran's bladder cancer claim, the appellant argued at the October 2016 hearing that the disability was part of the service-connected non-Hodgkin's lymphoma.  Thus, she is claiming that the bladder cancer is secondary to the non-Hodgkin's lymphoma.  In addition, the appellant testified that a Dr. Yen had advised her that the bladder cancer was associated with herbicide exposure in Vietnam.  Consequently, the Board determines that a VA opinion as to the etiology of the Veteran's bladder cancer should be obtained.  



Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include all outstanding medical records.

2.  Contact the National Archives and Records Administration or other appropriate entity and request that it provide copies of the ship's or deck logs for the U.S.S. Sample for the period from August 1970 through September 1970.

3.  Then, obtain an opinion from a physician with sufficient expertise as to the etiology of the Veteran's bladder cancer.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.  

Upon review of the record, the physician must identify all current disabilities associated with the Veteran's bladder cancer that were present during the period of the claims, such as voiding dysfunction or surgical scars.  

The physician should then state a medical opinion with respect to the Veteran's bladder cancer as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder originated during active service or is otherwise etiologically related to active service, to include exposure to herbicides if such exposure has been established.  

If the answer to the above is negative, the physician should state an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the bladder cancer was caused by the Veteran's service-connected non-Hodgkin's lymphoma.

The examiner should also state an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the bladder cancer was aggravated beyond normal progression by the Veteran's non-Hodgkin's lymphoma.

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of the claimed in-service injury or of symptoms experienced during active service and since.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  Readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the appellant's satisfaction, a supplemental statement of the case should be issued to the appellant and her representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


